Citation Nr: 1745555	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-34 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and chronic anxiety disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) from an appeal of a rating decision issued in June 2011 from a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously before the Board in February 2017 when it was remanded for additional development and instruction to obtain an opinion as to the etiology of the Veteran's bilateral hearing loss.

The Board previously noted that the Veteran filed a statement in support of claim on September 30, 2011, asking the Board to reconsider his previously denied service connection claim for bilateral hearing loss and tinnitus.  The Board accepts the September 2011 statement as a notice of disagreement (NOD) with the June 2011 rating decision initiating his appeal.  The June 2011 rating decision granted service connection for tinnitus and found noise exposure in service but denied service connection for bilateral hearing loss citing a lack of a link between the Veteran's medical condition and military service.  The RO issued another rating decision in April 2012 confirming and continuing the previous denial of service condition for bilateral hearing loss.

Pursuant to the Board's February 2017 remand, the Agency of Original Jurisdiction (AOJ) performed additional development, obtained a VA opinion, and issued a supplemental statement of the case (SSOC) in July 2017.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's May 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2015 rating decision, the RO reopened and denied entitlement to service connection for an acquired psychiatric disorder, claimed as depression and chronic anxiety disorder.  The Veteran filed a timely notice of disagreement (NOD) in December 2015.  However, a Statement of the Case (SOC) regarding this claim has not been issued.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and chronic anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss (SNHL), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

A hearing loss disability is defined for VA compensation purposes with regard to audiology testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz for one ear are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that his current bilateral hearing loss is related to noise exposure during military service.

The Veteran asserted in a January 2012 statement in support of claim that an audiogram in the record showed hearing loss at several levels.  The Veteran indicated in two separate statements in support of his claim dated September 30, 2011 and January 6, 2012, that an audiogram was submitted showing hearing loss at several levels at separation of military service; however, such an audiogram was not of record for the Board's review.  Per the February 2017 remand, the AOJ requested that the Veteran provide his separation audiogram; however, in an April 2017 statement, the Veteran indicated that he does not have any audiograms from his service and that any copies would be the original in his STR.

Findings from the June 2011 VA examination reveal that the Veteran has a current bilateral hearing loss disability for VA purposes.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the Veteran's current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

STRS indicate normal hearing upon entrance.  A record dated January 4, 1965 indicates that the Veteran reported an ear ache; however, an examination resulted in negative results.  The record did not indicate any complaints of hearing loss.  On the Veteran's separation report of medical history, dated October 28, 1965, he indicated "ear, nose, or throat trouble" but did not specify any complaints of hearing loss.  An undated audiogram indicated hearing loss at 6000 Hz was approximately 60 dB, but showed normal hearing loss in the other frequencies for both ears.

The Veteran reported at his June 2011 VA examination that he was exposed to M16s, M60s, and gun artillery during service without the use of proper hearing protection.  The Veteran's service records indicate that his military occupational specialty (MOS) was military police.  The record supports the Veteran's contention of in-service noise exposure.  As such, the Board finds that the circumstance of the Veteran's service is consistent with exposure to loud/hazardous noise levels.

Both in-service audiograms did not show hearing loss disability for VA purposes as set out in 38 C.F.R. § 3.385.  The Board notes that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  However, while the Veteran submitted statements indicating that he had hearing loss from service, he did not seek treatment for hearing loss until 2005.

VA treatment notes from January 2005 indicate that the Veteran reported problems with his hearing.  A record dated January 22, 2005 indicates that the Veteran had physical limitations including decreased hearing.  A VA treatment record dated February 12, 2010 noted that the Veteran's hearing status was fair.  The treatment notes do not indicate an opinion as to the etiology of the Veteran's hearing loss.

Private medical records from December 2012 provide an audiology evaluation report.  The report indicates that the Veteran complained of hearing loss especially in noise or women's voices.  The report indicated hearing loss of 40 dB at 250, 500, 1000, 2000, and 4000 Hz in both the right and left ear. 

In the Veteran's October 2014 VA Form 9, he stated that he felt that he had bilateral hearing loss since service and that because he was service connected for tinnitus, he should be service connected for bilateral hearing loss.  However, the VA examiner explained that tinnitus often occurs with or without hearing loss as a result of noise exposure.

VA treatment notes received in June 2015 indicate that private medical records were received and reviewed by the Veteran's VA provider.  A record dated march 2014 indicated that the Veteran's hearing status was good with aid but that he did not wear the aids all of the time.  A record dated April 2014 indicated that the Veteran had a hearing impairment.  A record dated May 2015 indicated that the Veteran's hearing status was good.  These records do not indicate an opinion as to the etiology of the Veteran's hearing loss.

VA treatment notes received in March 2017 indicate that in July 2011 that the Veteran's hearing status was fair.  In June 2016, the Veteran's hearing status was noted as poor.  A record dated March 2, 2017 indicated that the Veteran had impaired hearing bilaterally for several years along with tinnitus.  The treatment notes did not indicate an opinion as to the etiology of the Veteran's hearing loss.

Progress notes received in April 2017 indicate that the Veteran was seen in January 2013 to discuss hearing amplifcation and it was noted that his last hearing evaluation was completed in December 2012.  The note indicates that the results from the December 2012 evaluation revealed normal sloping to profound SNHL in the right ear.  In November 2015, the Veteran reported trouble hearing and that he thought it was related to the military.  In December 2015 the Veteran was seen for problems with his hearing aids, stating that they did not meet his needs.  The VA treatment records do not provide evidence of a relationship between the Veteran's hearing loss and his military service.

The Veteran was afforded a VA examination in June 2011.  The examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of military noise exposure.  The examiner explained that the Veteran's entrance examination showed normal hearing and there were no significant threshold shifts noted in service.  However, the Board previously noted in its February 2017 remand that the Veteran's separation examination was illegible and that the audiogram referenced by the examiner was undated, so a hearing evaluation could not be based on those records.  Accordingly, the Board determined that the June 2011 VA examiner's opinion was inadequate because the factual basis for the opinion was suspect.  See Reonal v. Brown, 5 Vet. App 458, 461 (1993).  

Pursuant to the Board's February 2017 remand instructions, an addendum to the June 2011 VA examination was received in April 2017.  The addendum indicates that the Veteran's service records and previous examination were reviewed in entirety.  The addendum indicates that the examiner found that the June 2011 examiner reviewed the Veteran's paper file, which contained legible STRs, and that the electronic STRs available for the April 2017 examiner's review were illegible.  The examiner opined that the Veteran had no hearing loss or threshold shift from his enlistment audiogram to his separation audiogram since there was evidence in the Veteran's paper claims file of normal hearing at separation.  The examiner found that it is less likely than not that the Veteran's current bilateral hearing loss is caused by or a result of in-service noise events.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As summarized above, the first evidence of SNHL was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Board finds the June 2011 VA examiner's findings in conjunction with the April 2017 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiners were fully aware of the Veteran's military noise exposure and any hearing loss history, as noted in the record, and based their opinion on the evidence.  Based on the examiner's opinion, the Board cannot make a finding that the Veteran's hearing loss was at least as likely as not the result of hazardous military noise exposure.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing disability is not due to incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the June 2011 examination report and the April 2017 addendum opinion regarding the etiology of the Veteran's bilateral hearing loss disability weighs against his claim.  Moreover the examiner concluded that the Veteran had normal hearing in service and following service discharge.  The April 2017 VA examiner's opinion is entitled to significant probative weight because the examiner explained the reasons for the conclusions found and based them on an accurate review of the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges the Veteran's statements that his hearing loss began in service.  However, while the Veteran has asserted his belief that his hearing loss was the result of hazardous military noise exposure, the question of an actual association between his hearing loss, diagnosed many years after his separation from service, and his hazardous military noise exposure is a medical question too complex for lay person to competently address.  See 38 C.F.R. § 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not demonstrated expertise in this area.  The competent medical evidence weighs against a finding that the Veteran's hearing loss is the result of his hazardous military noise exposure.

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's current bilateral hearing loss is at least as likely as not etiologically related to his hazardous military noise exposure.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In a June 2015 rating decision, the RO reopened and denied entitlement to service connection for an acquired psychiatric disorder, claimed as depression and chronic anxiety disorder.  In December 2015, the Veteran filed a timely NOD.  A review of the record shows that the RO has not issued an SOC with regard to this claim.  Accordingly, this issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Furnish the Veteran his representative with an SOC regarding the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and chronic anxiety disorder.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  If the Appellant perfects the appeal and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


